J-A10046-16


                        2016 PA Super 295
IN RE: ADOPTION OF: R.A.B., JR.,    :     IN THE SUPERIOR COURT OF
                                    :          PENNSYLVANIA
                                    :
                                    :
APPEAL OF: N.M.E.                   :         No. 1070 WDA 2015

                     Appeal from the Order June 11, 2015
              In the Court of Common Pleas of Allegheny County
                      Orphans’ Court at No(s): A-12-038


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PANELLA, J.

OPINION BY GANTMAN, P.J.:                      FILED DECEMBER 21, 2016

      Appellant, N.M.E., appeals from the order entered in the Allegheny

County Court of Common Pleas Orphans’ court, which denied his petition to

annul or revoke the adult adoption of R.A.B., Jr. We reverse and remand for

further proceedings.

      The relevant facts and procedural history of this case are as follows.

On April 20, 2012, N.M.E. filed a petition to adopt R.A.B., Jr., his same-sex

partner of over forty years, for the purposes of becoming a family unit and

for financial and for estate planning. The Orphans’ court granted the petition

on July 12, 2012. When marriage between same-sex couples became legal

in Pennsylvania, N.M.E. and R.A.B., Jr. wanted to marry; but, due to the

existing adoption, the marriage was legally prohibited.

      For the express purpose of exercising his fundamental right to marry,

N.M.E. filed on March 23, 2015, an unopposed petition to annul or revoke

the adoption of R.A.B., Jr.   The petition included R.A.B., Jr.’s affidavit of
J-A10046-16


consent to annul or revoke the adoption. Following a hearing, the Orphans’

court denied the petition on June 11, 2015. N.M.E. filed exceptions to the

order, which the Orphans’ court dismissed on July 7, 2015. N.M.E. timely

filed a notice of appeal on Monday, July 13, 2015.1

      N.M.E. raises the following issues for our review:

          DID THE [ORPHANS’] COURT COMMIT AN ERROR OF LAW
          WHEN    IT    DENIED   [N.M.E.’S] PETITION  FOR
          ANNULMENT/REVOCATION OF ADOPTION IN VIOLATION
          OF [N.M.E.’S] FUNDAMENTAL RIGHT TO MARRY UNDER
          THE FOURTEENTH AMENDMENT OF THE UNITED STATES
          CONSTITUTION?

          DID THE [ORPHANS’] COURT ABUSE ITS DISCRETION AND
          COMMIT AN ERROR OF LAW WHEN IT FAILED TO
          CONSIDER THE BEST INTEREST OF THE ADOPTEE, [R.A.B.,
          JR.], IN DETERMINING WHETHER TO GRANT [N.M.E.’S]
          PETITION FOR ANNULMENT/REVOCATION OF ADOPTION?

(N.M.E.’s Brief at viii).

      N.M.E. argues the Orphans’ court violated his fundamental right to

marry when it denied his petition to annul or revoke the adoption of R.A.B.,

Jr. N.M.E. avers federal case law now confirms same-sex marriage is legal,

and same-sex partners have a fundamental right to marry. Based on this

precedent, N.M.E. asserts the Adoption Act cannot be used to bar rescission

of his adoption of R.A.B., Jr. in favor of their marriage. To give effect to the

right to marry, N.M.E. maintains he can bypass the Adoption Act.


1
  N.M.E. filed an application to undesignate the case as a children’s fast track
appeal on August 17, 2015, which this Court granted on August 20, 2015.
Additionally, before filing its opinion, the Orphans’ court did not order N.M.E.
to file a concise statement of errors.
                                     -2-
J-A10046-16


Alternatively, N.M.E. contends the Orphans’ court was required to consider

R.A.B., Jr.’s best interests when it decided N.M.E.’s petition, and revocation

of the adult adoption is in R.A.B., Jr.’s best interests because the couple love

each other and want to marry. N.M.E. submits that in 2012, adult adoption

was their only option to become a family, as they were prohibited from

marrying by an unconstitutional statute. N.M.E. concludes this Court should

reverse the order denying the petition to annul or revoke the adoption of

R.A.B., Jr. and remand for entry of an order granting the requested relief.

We agree.

      “[T]he interpretation and application of a statute is a question of law

that compels plenary review to determine whether the court committed an

error of law.” Wilson v. Transport Ins. Co., 889 A.2d 563, 570 (Pa.Super.

2005) (internal quotations omitted).        “As with all questions of law, the

appellate standard of review is de novo and the appellate scope of review is

plenary.”    In re Wilson, 879 A.2d 199, 214 (Pa.Super. 2005) (en banc).

Further,

           [We] are constrained by the rules of statutory
           interpretation, particularly as found in the Statutory
           Construction Act. 1 Pa.C.S.A. §§ 1501-1991. The goal in
           interpreting any statute is to ascertain and effectuate the
           intention of the General Assembly. Our Supreme Court
           has stated that the plain language of a statute is in general
           the best indication of the legislative intent that gave rise to
           the statute. When the language is clear, explicit, and free
           from any ambiguity, we discern intent from the language
           alone, and not from the arguments based on legislative
           history or “spirit” of the statute. We must construe words
           and phrases in the statute according to their common and

                                        -3-
J-A10046-16


          approved usage. We also must construe a statute in such
          a way as to give effect to all its provisions, if possible,
          thereby avoiding the need to label any provision as mere
          surplusage.

Cimino v. Valley Family Medicine, 912 A.2d 851, 853 (Pa.Super. 2006),

appeal denied, 591 Pa. 731, 921 A.2d 494 (2007) (quoting Weiner v.

Fisher, 871 A.2d 1283, 1285-86 (Pa.Super. 2005)). See also 1 Pa.C.S.A. §

1921.      Under Section 1921(c), the court resorts to considerations of

“purpose” and “object” of the legislature when the words of a statute are not

explicit. Sternlicht v. Sternlicht, 583 Pa. 149, 158-59, 876 A.2d 904, 909

(2005) (referring to consideration of matters such as: (1) occasion and

necessity for statute; (2) circumstances under which it was enacted; (3)

mischief to be remedied; (4) object to be attained; (5) former law, if any,

including other statutes upon same or similar subjects; (6) consequences of

particular interpretation; (7) contemporaneous legislative history; (8)

legislative and administrative interpretations of such statute). Finally, “it is

presumed that the legislature did not intend an absurd or unreasonable

result.     In this regard, we…are permitted to examine the practical

consequences of a particular interpretation.” Commonwealth v. Diakatos,

708 A.2d 510, 512 (Pa.Super. 1998).

        “[T]he Orphans’ [c]ourt is a court of equity, [which means] that in the

exercise of its limited jurisdiction conferred entirely by statute, it applies the

rules and principles of equity.” Appeal of Willard, 65 Pa. 265, 267 (1870).

In equity matters, “[w]e must accept the trial court’s finding of fact, and

                                      -4-
J-A10046-16


cannot reverse the trial court’s determination absent a clear abuse of

discretion   or   error    of   law.”   Cambria-Stoltz   Enterprises    v.   TNT

Investments, 747 A.2d 947, 950 (Pa.Super. 2000), appeal denied, 568 Pa.

653, 795 A.2d 970 (2000). “The trial court’s conclusions of law, however,

are not binding on an appellate court because it is the appellate court’s duty

to determine if the trial court correctly applied the law to the facts” of the

case. Triffin v. Dillabough, 552 Pa. 550, 555, 716 A.2d 605, 607 (1998)

(emphasis added).         If a decision of the Orphans’ court lacks evidentiary

support, this Court has “the power to draw [our] own inferences and make

[our] own deductions from facts and conclusions of law.”        In re Paxson

Trust I, 893 A.2d 99, 113 (Pa.Super. 2006), appeal denied, 588 Pa. 759,

903 A.2d 538 (2006) (internal quotations omitted).

      The Orphans’ court has jurisdiction to hear adoption matters. See 20

Pa.C.S.A. § 711(7). Regarding revocation of an adoption decree:

         There is no specific statute in Pennsylvania relating to the
         revocation of decrees of adoption nor does our present
         adoption statute contain any provisions therefor.        The
         weight of authority is to the effect that even in the
         absence of specific statutes in some jurisdictions, courts
         granting decrees of adoption do have jurisdiction to revoke
         those decrees for good cause, the proceeding being
         equitable in nature and the welfare of the child being a
         most important phase of the consideration by the court.

Adoption of Phillips, 12 Pa. D. & C.2d 387, 396-97 (Somerset Cty. 1957).

“In the absence of a statutory provision placing a decree of adoption on a

different footing than other judgments, there is nothing in the nature of such


                                        -5-
J-A10046-16


a decree to take away from the court granting it the power to revoke or

annul it[.]” In re McKenzie's Adoption, 44 Pa. D. & C. 86, 87 (Allegheny

Cty. 1942).

      A petition to set aside an adoption decree implicates equitable

principles.     Adoption of Hilton, 2 Pa. D. & C.3d 499 (Montgomery Cty.

1975), aff'd, 470 Pa. 596, 369 A.2d 728 (1977). A court sitting in equity is

bound by rules of law, but does not use equitable considerations to deprive a

party of his rights. Bauer v. P.A. Cutri Co. of Bradford, 434 Pa. 305, 310,

253 A.2d 252, 255 (1969). When the rights of a party are clearly defined,

equity should not change or unsettle those rights.     First Fed. Sav. and

Loan Ass’n v. Swift, 457 Pa. 206, 210, 321 A.2d 895, 897 (1974).

      Since 2014, the law has recognized same-sex marriage.              See

Whitewood v. Wolf, 992 F.Supp.2d 410, 431 (M.D. Pa. 2014), appeal

dismissed, 621 Fed.Appx. 141 (3d Cir. 2015) (holding: “[S]ame-sex couples

who seek to marry in Pennsylvania may do so, and already married same-

sex couples will be recognized as such in the Commonwealth”). In 2015, the

United   States    Supreme   Court   confirmed   same-sex   couples   have   a

fundamental right to marry.     See Obergefell v. Hodges, ___ U.S. ___,

___, 135 S.Ct. 2584, 2604-05, 192 L.Ed.2d 609, ___ (2015) (holding:

“[T]he right to marry is a fundamental right inherent in the liberty of the

person, and…couples of the same-sex may not be deprived of that right and

that liberty.    [S]ame-sex couples may exercise the fundamental right to


                                     -6-
J-A10046-16


marry. … State laws…are now held invalid to the extent they exclude same-

sex couples from civil marriage on the same terms and conditions as

opposite-sex couples”).    In its rationale, the Supreme Court enumerated

some of the many rights, benefits, and responsibilities states confer on

married couples:

         taxation; inheritance and property rights; rules of intestate
         succession; spousal privilege in the law of evidence;
         hospital access; medical decisionmaking authority;
         adoption rights; the rights and benefits of survivors; birth
         and death certificates; professional ethics rules; campaign
         finance restrictions; workers’ compensation benefits;
         health insurance; and child custody, support, and visitation
         rules.

Id. at ___, 135 S.Ct. at 2601, 192 L.Ed.2d at ___. States nationwide place

marriage “at the center of so many facets of the legal and social order;” that

emphasis informs “the fundamental character of the marriage right.” Id.

      Our sister states have permitted adults in adoptive parent-child

relationships to annul an adoption in order to marry, even where the

relevant adoption statute does not expressly provide for that annulment.

See H.M.A. v. C.A.H.W., 2013 WL 1748618, at *3 (Del. Fam. Ct. Mar. 23,

2013) (vacating adoption decree to allow same-sex couple to marry); In re

Adoption of M., 722 A.2d 615, 623 (N.J.Super. Ch. Div. 1998) (vacating

adoption to allow adoptive father and adoptive daughter, who were both

adults at time of decision, to marry).

      Instantly, N.M.E.’s 2012 adult adoption of R.A.B., Jr. occurred before

Pennsylvania law recognized same-sex marriage, and adult adoption was the

                                     -7-
J-A10046-16


only option the parties had to formalize their family unit with all of the rights

conferred by law. Following Whitewood and Obergefell, Pennsylvania law

regarding    same-sex    marriage    changed;    same-sex     couples     in   this

Commonwealth may now exercise their fundamental right to marry.

      When the Orphans’ court denied N.M.E.’s petition to annul or revoke

his adult adoption of R.A.B., Jr., the court frustrated the couple’s ability to

marry.   Sitting in equity, the Orphans’ court had the power to grant the

petition so that the parties could legally marry.       See, e.g., Appeal of

Willard. See also Obergefell, supra.

      Based on the foregoing, we hold, under the circumstances of this case,

Pennsylvania law permits an unopposed annulment or revocation of an adult

adoption.    Although the Adoption Act does not expressly provide for the

annulment of the adult adoption, case law does allow it in certain scenarios;

and this case presents wholly new and unique circumstances.             Therefore,

where a same-sex couple, who previously obtained an adult adoption, now

seeks to annul or revoke the adoption in order to marry, the Orphans’ court

has the authority to annul or revoke the adult adoption. The Orphans’ court

erred when it concluded it lacked that power in this case and improperly

denied N.M.E.’s petition to annul or revoke the adult adoption of R.A.B., Jr.

Accordingly, we reverse and remand for entry of an order granting the relief

requested.

      Order reversed; case remanded. Jurisdiction is relinquished.


                                      -8-
J-A10046-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/21/2016




                          -9-